Title: To Benjamin Franklin from Dumas, 6 June 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 6e. Juin 1780
Rien de nouveau ici, Sinon que le Courier arrivé ici depuis peu de jours à l’Envoyé Russe, n’a rien apporté qu’une réponse générale de l’Impératrice aux Etats-Généraux sans entrer dans des détails, sur lesquels l’Envoyé attend un autre Courier dans 8 ou dix jours. Je joins ici le reste de la Lettre de Clinton. Tout ce qui est dans ce feuillet, mérite votre attention, Monsieur, Si vous ne l’avez pas encore lu, particulierement l’article de Leide du 5e. Juin, qui remplit le bas de la 3e. & toute la page suivante.
Je n’apprends rien encore du Voyageur dont j’ai eu l’honneur de vous parler dans mes deux dernieres, ni n’ai des Lettres d’Amsterdam. La Cour n’est plus ici. Mr. l’Ambassadr. avec Made. l’Ambassadrice de F——ce doivent arriver incessamment. Tout semble endormi ici. Je suis avec un très-grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Cette Lettre n’a pu partir Mardi: il n’etoit plus temps au Bureau.Passy à S. E. Mr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-unis / &c. &c. / Passy./.
Notation: Mr Dumas la Haie Juin. 6. 80
